                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                          CR-08-27-GF-BMM

          Plaintiff,

    vs.
                                             ORDER ADOPTING FINDINGS AND
JOHNNY LYNN OLD CHIEF,                           RECOMMENDATIONS

          Defendant.



      United States Magistrate Judge John Johnston conducted a revocation

hearing in this matter on January 15, 2019, and on February 5, 2019. (Docs. 151,

155.) The United States accused Defendant Johnny Lynn Old Chief of violating his

conditions of supervised release by: 1) using methamphetamine and 2) committing

another crime. (Doc. 148.) Old Chief admitted to violating his supervised release

by using methamphetamine. (Doc. 156 at 2-3.) The United States made no attempt

to prove that Old Chief had committed another crime. (Doc. 156 at 3.)

      Judge Johnston entered Findings and Recommendations on February 6,

2019. (Doc. 156.) Judge Johnston recommended that the Court revoke Old Chief’s

supervised release. (Doc. 156 at 3.) Judge Johnston recommended that the Court




                                         1
commit Old Chief to the custody of the Bureau of Prisons for period of five

months, with no term of supervised release to follow. (Doc. 156 at 3.)

      Old Chief waived his right to object to Judge Johnston’s Findings and

Recommendations. (Doc. 156 at 3-4.) The Government did not file an objection.

The Court will review Judge Johnston’s Findings and Recommendations for clear

error. See McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d

1309, 1313 (9th Cir. 1981). The Court finds no clear error in Judge Johnston’s

Findings and Recommendations. Old Chief’s violations represent a serious breach

of the Court’s trust. A custodial sentence of five months with no period of

supervised release to follow is a sufficient, but not greater than necessary sentence.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 156) is ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Johnny Lynn Old Chief is

sentenced to five months in custody with no period of supervised release to follow.

      DATED this 8th day of February, 2019.




                                          2
